PER CURIAM.
Eva Litzinger f/k/a Eva A. Johnson appeals the order of the trial court denying her motion to set aside an order based upon the findings and recommendation of a general master in her dissolution case. Contrary to Florida Rule of Civil Procedure 1.470 which requires consent of the parties, the matter was referred to the general master without the consent of the parties and over appellant’s objection. The Department of Revenue has filed a confession of error, see Crews v. Crews, 629 So.2d 1094 (Fla. 5th DCA 1994), admitting that the motion should have been granted. We reverse and remand to the trial court to set aside the order. We also grant the appellant’s motion for attorney’s fees and we remand to the trial court to determine and assess reasonable attorney’s fees for this appeal. See § 59.46, Fla. Stat. (1995).
REVERSED and REMANDED, with directions.
DAUKSCH, W. SHARP and THOMPSON, JJ., concur.